IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  23,343-06


EX PARTE EDWINA CHARMAINE NEW, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 1989CR1414B-W6 IN THE 187TH DISTRICT COURT 
FROM BEXAR COUNTY



 Per curiam.


O R D E R

	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of delivery of a controlled substance and sentenced to fifteen years
imprisonment.  Applicant's conviction was affirmed by the Fourth Court of Appeals in an
unpublished opinion. New v. State, No. 04-90-00372-CR (Tex. App.--San Antonio July 2,
1990).
	In the instant application, Applicant raises grounds for relief which are based on
alleged errors relating to the revocation of her parole.  Additionally, Applicant argues that
she has been denied time credits on her sentence.
	This Court has reviewed Applicant's claims that her parole was improperly revoked
and that no evidence supported the motion to revoke her parole and found them to be without
merit.  Therefore, those claims are denied.  Applicant's remaining claim is barred from
review; as such, it is dismissed. Tex. Code Crim. Proc. art. 11.07 § 4. 

DO NOT PUBLISH
DELIVERED:  March 21, 2007